EXHIBIT 10.62
HMS HOLDINGS CORP.
DIRECTOR DEFERRED COMPENSATION PLAN
     1. Purpose. The purpose of the HMS Holdings Corp. Director Deferred
Compensation Plan is to provide members of the Board of Directors of HMS
Holdings Corp. (the “Company”) who are not employees of the Company or its
subsidiaries with the opportunity to elect to defer all or a portion of (i)the
cash retainer fees otherwise payable to them by the Company and (ii) the
restricted stock units granted to them by the Company.
     2. Definitions. For purposes of the Plan:
     (a) “Account” means the separate account maintained on the books of the
Company for each Participant pursuant to Section 7.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Committee” means the Compensation Committee of the Board.
     (d) “Common Stock” means the common stock of the Company.
     (e) “Deferred Stock Units” means deferred stock units credited to a
Participant’s Account pursuant to an election by the Participant under
Sections 5 and 6.
     (f) “Director” means any member of the Board who is not an employee of the
Company or any of its subsidiaries.
     (g) “Effective Date” means September 15, 2010.
     (h) “Fair Market Value” means as of any date the closing price of the
Common Stock as reported on the Nasdaq Global Select Market for that date or, if
no closing price is reported for that date, the closing price on the next
preceding date for which a closing price is reported, unless otherwise
determined by the Committee.
     (i) “Participant” means a Director who makes a deferral election under
Section 5 or 6 of the Plan.
     (j) “Plan” means the HMS Holdings Corp. Director Deferred Compensation Plan
as set forth herein and as amended from time to time. The Plan is a sub-plan
under the Stock Plan.
     (k) “Restricted Stock Units” means restricted stock units granted to the
Participant under the Stock Plan.
     (l) “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended.
     (m) “Stock Plan” means the HMS Holdings Corp. 2006 Stock Plan as amended
from time to time.

 



--------------------------------------------------------------------------------



 



     3. Administration. The Plan shall be administered by the Committee. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof and establish, amend and revoke rules and regulations as it
deems necessary or desirable for the administration of the Plan. All such
interpretations, rules, regulations and conditions shall be final, binding and
conclusive upon the Participants and all other persons having or claiming any
right or interest in the Plan or the Deferred Stock Units.
     A majority of the Committee shall constitute a quorum. The Committee shall
take action either by (i) a majority of the members of the Committee present at
any meeting at which a quorum is present or (ii) written approval by all of the
members of the Committee without a meeting. The Committee may authorize any one
or more of their number or any officer of the Company to execute and deliver
documents on behalf of the Committee.
     No member of the Board or the Committee, and no officer of the Company to
whom the Committee delegates any of its power and authority hereunder, shall be
liable for any act, omission, interpretation, construction or determination made
in connection with this Plan in good faith; and the members of the Board, the
Committee and such officers shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law.
     4. Eligibility. Each Director shall be eligible to participate in the Plan
and to make the elections provided under Sections 5 and 6.
     5. Deferral of Cash Retainer.
     (a) Annual Elections. Prior to the first day of each calendar year
beginning on or after January 1, 2011, each Director may elect to defer payment
of all or a portion of the Director’s cash retainer fees to be earned in such
calendar year and have such fees credited to the Director’s Account under
Section 7 and converted into Deferred Stock Units. Any election made under this
paragraph shall become irrevocable as of December 31 of the year prior to the
year in which the services relating to the cash retainer fee are performed.
     (b) Effective Date Elections. In addition, each Director as of the
Effective Date may make a deferral election, not later September 30, 2010, which
shall be effective with respect to all or a portion of the Director’s annual
cash retainer for the calendar quarter commencing on October 1, 2010 and have
such fees credited to the Director’s Account under Section 7.
     (c) Initial Participant Elections. An individual who becomes an Director
for the first time after a calendar year has commenced may make a deferral
election, not later than the 30th day following the date the individual becomes
a Director, with respect to all or a portion of the Director’s annual cash
retainer that is earned for calendar quarters that begin after the date of such
election and have such fees credited to the Director’s Account under Section 7
and converted into Deferred Stock Units.
     (d) Effect of Elections. Any election made pursuant to this Section shall
remain in effect for future calendar years unless and until the Participant
makes a new election in accordance with Section 5(a). In order to change the
amount of a deferral for any subsequent calendar year

- 2 -



--------------------------------------------------------------------------------



 



(or to cease deferrals), a Participant must make a new election prior to the
calendar year for which the new election is to be effective.
     6. Deferral of Restricted Stock Units.
     (a) Annual Elections. Prior to the first day of each calendar year
beginning on or after January 1, 2011, each Director may elect, in accordance
with rules and procedures established by the Committee, to defer payment of all
or a portion of the Restricted Stock Units granted to the Director in such
calendar year and have the payment credited to the Director’s Account under
Section 7. Any election made under this paragraph shall become irrevocable as of
December 31 of the year prior to the year in which the Restricted Stock Units
relating to the election are granted.
     (b) Effective Date Elections. Each Director as of the Effective Date may
make a deferral election, not later September 30, 2010, which shall be effective
with respect to all or a portion of the Restricted Stock Units granted to the
Director in the calendar quarter commencing on October 1, 2010 and have the
payment credited to the Director’s Account under Section 7.
     (c) Initial Participant Elections. An individual who becomes an Director
for the first time after a calendar year has commenced may make a deferral
election, not later than the day prior to the grant of Restricted Stock Units in
such calendar year to the Director, with respect to all or a portion of the
Restricted Stock Units granted to the Director in such calendar year and have
the payment credited to the Director’s Account under Section 7.
     (d) Effect of Elections. Any election made pursuant to this Section shall
remain in effect for future calendar years unless and until the Participant
makes a new election in accordance with Section 6(a). In order to change the
number of Restricted Stock Units deferred for any subsequent calendar year (or
to cease deferrals), a Participant must make a new election prior to the
calendar year for which the new election is to be effective.
     7. Account.
     (a) Cash Retainers. The crediting of Deferred Stock Units to the Director’s
Account with respect to the deferral of cash retainer fees pursuant to Section 5
shall be made as of the dates the fees earned by the Director during the
applicable calendar year would otherwise have been payable to the Director. The
number of Deferred Stock Units to be credited shall be equal to the result of
dividing the amount deferred as of each such date by the Fair Market Value of
one share of Common Stock on such date.
     (b) Restricted Stock Units. The crediting of Deferred Stock Units to the
Director’s Account with respect to the deferral of Restricted Stock Units
pursuant to Section 6 shall be made as of the dates the Restricted Stock Units
granted to the Director during the applicable calendar year would otherwise have
been payable to the Director. The number of Deferred Stock Units to be credited
shall be equal to the number of Restricted Stock Units that are deferred by the
Director as of such date.
     (c) Cash Dividends. Whenever any cash dividends are declared on the Common
Stock,

- 3 -



--------------------------------------------------------------------------------



 



the Company will credit the Account of each Participant on the date such
dividend is paid with a number of additional Deferred Stock Units equal to the
result of dividing (i) the product of (x) the total number of Deferred Stock
Units credited to the Participant’s Account on the record date for such dividend
and (y) the per share amount of such dividend by (ii) the Fair Market Value of
one share of Common Stock on the date such dividend is paid by the Company to
the holders of Common Stock.
     (d) Capitalization Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, special cash dividend, stock
split, reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Common Stock as described in Section 4(c) of
the Stock Plan, the provisions of such Section shall apply to the Deferred Stock
Units credited to the Participant’s Account.
     8. Payment of Account. Payment of the Participant’s Account shall be made
under the Stock Plan in a lump sum to the Participant (or, in the event of the
Participant’s death, to the Participant’s beneficiary, as provided in
Section 10) on the tenth business day of January of the calendar year following
the calendar year in which the Participant’s services as a member of the Board
terminates for any reason. The payment shall be made in shares of Common Stock
equal to the number of Deferred Stock Units credited to the Participant’s
Account, provided that any fractional Deferred Stock Units shall be paid in cash
based on the Fair Market Value of one share of Common Stock on the payment date.
     9. Change in Control. In the event of a Change in Control (as defined in
Exhibit A) the Account of each Participant shall be paid to the Participant in a
lump sum in cash within five business days after the date of the Change in
Control, in an amount equal to the result of multiplying (i) the number of
Deferred Stock Units credited to the Participant’s Account on the Change in
Control date by (ii) the Fair Market Value of one share of Common Stock on the
Change in Control date. Notwithstanding the foregoing, if the Change in Control
involves the disposition of all of the Common Stock of the Company for cash or
securities the price per share received by the holders of Common Stock shall be
substituted for the Fair Market Value on the Change in Control date;if the price
is paid other than solely in cash or securities with a readily determinable
market value, the Board will have the sole discretion to determine the valuation
of any such portion of the price per share.
     10. Beneficiary Designation. Each Participant shall have the right, at any
time, to designate any person or persons as his beneficiary or beneficiaries to
whom payment under the Plan shall be paid in the event of his or her death prior
to payment to the Participant of his or her Account. Any beneficiary designation
may be made or changed by a Participant by a written instrument, in such form
prescribed by the Committee, which is filed with the Company prior to the
Participant’s death. If a Participant fails to designate a beneficiary, or if
all designated beneficiaries predecease the Participant, the Account shall be
paid to the Participant’s estate.
     11. Amendment and Termination. The Board may amend or terminate the Plan at
any time in whole or in part;provided, however, that no amendment or termination
shall reduce the Deferred Stock Units credited to a Participant’s Account or
adversely affect the rights of a Participant to such Deferred Stock Units,
without the consent of the Participant (or the

- 4 -



--------------------------------------------------------------------------------



 



Participant’s beneficiary in the event of the Participant’s death).
Notwithstanding the foregoing, the Plan may be amended at any time, without the
consent of any Participant (or beneficiary)if necessary or desirable to comply
with the requirements, or avoid the application, of Section 409A.
     12. General Provisions
     (a) Unfunded Plan. The Company’s obligation to make payment under the Plan
shall be contractual only and all payments hereunder shall be made by the
Company from its general assets at the time and in the manner provided for in
the Plan.No funds, securities or other property of any nature shall be
segregated or earmarked for any current or former Participant, beneficiary or
other person and their sole right is as a general creditor of the Company with
an unsecured claim against its general assets.
     (b) Non-Alienation of Benefits. Neither a Participant nor any other person
shall have any rights to sell, assign, transfer, pledge, anticipate, or
otherwise encumber, the amounts, if any, payable under the Plan to the
Participant or any other person. Any attempted sale, assignment, transfer or
pledge shall be null and void and without any legal effect. No part of the
amounts payable under the Plan shall be subject to seizure or sequestration for
the payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, nor be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.
     (c) Section 409A. Notwithstanding any provision the Plan to the contrary,
the Plan will be construed, administered or deemed amended as necessary to
comply with the requirements of Section 409A to avoid taxation under section
409A to the extent Section 409A applies to the Plan. The Committee, in its sole
discretion shall determine the requirements of Section 409A that are applicable
to the Plan and shall interpret the terms of the Plan in a manner consistent
therewith. Under no circumstances, however, shall the Company or any affiliate
or any of its or their employees, officers, directors, service providers or
agents have any liability to any person for any taxes, penalties or interest due
on amounts paid or payable under the Plan, including any taxes, penalties or
interest imposed under Section 409A.
     (d) No Stockholder Rights. Neither the Participant nor any other person
shall have any rights as a stockholder of the Company with respect to the
Deferred Stock Units credited to the Participant’s Account until the shares of
Common Stock are issued to the Participant (or the beneficiary of the
Participant).
     (e) Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be enforced as if the
invalid provisions had never been set forth therein.
     (f) Successors in Interest. The obligation of the Company under the Plan
shall be binding upon any successor or successors of the Company, whether by
merger, consolidation, sale of assets or otherwise, and for this purpose
reference herein to the Company shall be deemed to include any such successor or
successors.

- 5 -



--------------------------------------------------------------------------------



 



     (g) Governing Law; Interpretation. The Plan shall be construed and enforced
in accordance with, and governed by, the laws of the State of New York, without
giving effect to principles of conflict of laws.

- 6 -



--------------------------------------------------------------------------------



 



Exhibit A
     For purposes of the Plan “Change in Control” means and shall be deemed to
have occurred as of the date of the first to occur of the events set forth
below, which are intended to comply with the requirements of Treasury
Regulation Section 1.409A-3(i)(5):
          (a) Any Person or Group (as such terms are defined below) acquires
stock of the Company that, together with stock held by such Person or Group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any Person or Group is considered to
own more than 50% of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same Person or
Group is not considered to cause a Change in Control. An increase in the
percentage of stock owned by any Person or Group as a result of a transaction in
which the Company acquires its stock in exchange for property will be treated as
an acquisition of stock for purposes of this subsection. This paragraph applies
only when there is a transfer of stock of the Company (or issuance of stock of
the Company) and stock in the Company remains outstanding after the transaction;
          (b) Any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) ownership of stock of the Company possessing 35% or more of the total
voting power of the stock of the Company. However, if any Person or Group is
considered to own 35% of the total voting power of the stock of the Company, the
acquisition of additional stock by the same Person or Group is not considered to
cause a Change in Control;
          (c) The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination either:
(i) more than 50% of the total fair market value of the stock of the corporation
resulting from such Business Combination (the “Surviving Corporation”) or the
ultimate parent corporation of the Surviving Corporation (the “Parent
Corporation”) is represented by stock of the Company that was outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares of the Surviving Corporation or Parent Corporation into
which stock of the Company was converted pursuant to such Business Combination)
or (ii) 50% or more of the total voting power of Surviving Corporation or Parent
Corporation is represented by stock of the Company that was outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares of the Surviving Corporation or Parent Corporation into
which stock of the Company was converted pursuant to such Business Combination);
          (d) During any twelve (12) month period a majority of the individuals
who were members of the Board at the beginning of such period (the “Incumbent
Directors”) are replaced, provided that any person becoming a director
subsequent to the beginning of such period whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy

- 7 -



--------------------------------------------------------------------------------



 



statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director;
             (e) Any Person or Group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
or Group) assets from the Company that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. However, no Change in Control
shall be deemed to occur under this paragraph as a result of a transfer to:
      (i) A stockholder of the Company (immediately before the asset transfer)
in exchange for or with respect to its stock;
      (ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;
      (iii) A Person or Group that owns, directly or indirectly, 50% or more of
the total value or voting power of all the outstanding stock of the Company; or
      (iv) An entity, at least 50% of the total value or voting power of which
is owned, directly or indirectly, by a person described in clause (iii) above.
     For purposes of this Section, the term “Person” shall mean an individual,
corporation, association, joint stock company, business trust or other similar
organization, partnership, limited liability company, joint venture, trust,
unincorporated organization or government or agency, instrumentality or
political subdivision thereof. The term “Group” shall have the meaning set forth
in Treasury Regulation Section 1.409A-3(i)(5), or any successor thereto in
effect at the time a determination of whether a Change of Control has occurred
is being made.

- 8 -